FIRST DIVISION
                               BARNES, P. J.,
                           GOBEIL and MARKLE, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                    March 14, 2022



In the Court of Appeals of Georgia
 A21A1561. SUMMEROUR et al. v. CITY OF MONROE et al.

      BARNES, Presiding Judge.

      Mahlon Summerour, Jr. died shortly after being shot by a city police officer.

A family member of the deceased brought this wrongful death action against the city

and the officer. The trial court granted the defendants judgment on the pleadings on

immunity grounds. For reasons explained below, that judgment is affirmed in part and

vacated in part, and the case is remanded for proceedings not inconsistent with this

opinion.

      As the sole surviving child of the deceased, and as the personal representative

of the estate, LaToya Summerour filed a complaint naming as defendants: (i) Sam

Harrison, as the police officer who fired the shot; and (ii) the City of Monroe, as

Harrison’s employer at the time of the shooting (collectively, the Defendants). The
complaint sought damages on claims of battery and negligence. The factual

allegations of the complaint included the following:

      At approximately 8:50 a.m. on October 19, 2018, Defendant Harrison
      and another City of Monroe police officer responded to a call about an
      oddly dressed “black or Hispanic” man walking down a street, holding
      what the caller believed to be either a BB gun or a shotgun in an unusual
      manner. Harrison and the other officer encountered the man, who turned
      out to be Mahlon Summerour, Jr., on foot near [a particular intersection]
      in the City of Monroe at approximately 9:00 a.m. He was wearing an
      orange shower curtain on his head and waiving a toy gun in the air.
      Harrison had dealt with Summerour on several occasions in the past and
      knew that he was mentally ill. Harrison approached Summerour and
      asked to see the gun, which was pointed straight up in the air and not
      toward anyone. Summerour said he was “making a movie,” but that was
      clearly not the case. Harrison reached for the gun, but Summerour pulled
      it out of Harrison’s reach and started to turn as if he were going to walk
      away. As Summerour was turning away from the officers, Harrison fired
      a single shot from his department-issued pistol which struck Summerour
      in the chest. Obviously bewildered, Summerour fell to the pavement,
      telling Harrison that the gun was not real as he writhed in pain and
      agony. In his subsequent statement to the GBI, Harrison repeatedly
      insisted that he thought the gun was real;1 however, it should have been

      1
        (Footnote in complaint.) For some reason, the GBI did not follow the usual
investigative protocol of including any photographs of the alleged gun in the case file
provided to the District Attorney and ultimately released under the Open Records Act,
which suggests that the investigators did not want to cast any doubt on a fellow

                                          2
      obvious to any police officer familiar with firearms that Summerour was
      holding a crude homemade copy of a vintage Thompson submachine
      gun which would have been too heavy for Summerour to wave in the air
      so effortlessly had it been an actual “Tommy” gun.


(Paragraph numbers omitted.) The complaint further alleged that, even if the gun had

been real, it was not being pointed at anyone nor otherwise being used in a

threatening manner; that Harrison gave no warning before using deadly force; that the

other officer at the scene neither fired his weapon, nor gave any command; and that

after Summerour was transported to a hospital, he died about an hour of being shot.

      Regarding immunity, the complaint alleged that Harrison was not entitled to

official immunity to the extent that he violated ministerial duties imposed by policy

and training or to the extent that he acted with actual malice. The complaint alleged

that the City was not entitled to sovereign immunity to the extent of its liability

insurance coverage.

      The Defendants responded by filing contemporaneously an answer and two

motions. In their answer, they admitted that Harrison was an employee of the City’s



officer’s claim that “it looked super real.” There is also no indication from the District
Attorney’s file memorandum that she ever saw or asked to see a photograph of the
“gun” before closing the case without further action.

                                            3
police department acting within the scope of his employment at all relevant times, but

denied liability. In their motion for judgment on the pleadings, the City’s claim of

immunity was based on language within an insurance policy; Harrison’s claim of

immunity was based on a recording of aspects of the police encounter as captured by

the second officer’s body camera. In their other motion, the Defendants requested that

the court stay discovery until it ruled on their motion for judgment on the pleadings.

      After a hearing, the trial court granted the Defendants’ motion for judgment on

the pleadings. In its order, the trial court expressly concluded that the insurance

policy had not waived the City’s sovereign immunity, and that the recording

established that the officer was entitled to official immunity. LaToya Summerour

(hereinafter “Summerour”) challenges those rulings as follows.

      1. Sovereign immunity.

             Under Georgia law, municipal corporations are protected by
      sovereign immunity pursuant [to the Georgia Constitution’s] Article IX,
      Section II, Paragraph IX, unless that immunity is waived by the General
      Assembly.[2] With particular regard to municipal corporations, our
      General Assembly has enacted OCGA § 36-33-1 which reiterates that “it
      is the public policy of the State of Georgia that there is no waiver of the


      2
      See Ga. Const. of 1983, Art. IX, Sec. II, Para. IX (“The General Assembly
may waive the immunity of counties, municipalities, and school districts by law.”).

                                          4
      sovereign immunity of municipal corporations of the state and such
      municipal corporations shall be immune from liability from damages.”
      OCGA § 36-33-1 (a).


(Citations omitted.) City of Atlanta v. Mitcham, 296 Ga. 576, 577 (1) (769 SE2d 320)

(2015). However, OCGA § 36-33-1 (a) provides an exception relating to insurance

coverage:

      A municipal corporation shall not waive its immunity by the purchase
      of liability insurance, . . . unless the policy of insurance issued covers an
      occurrence for which the defense of sovereign immunity is available,
      and then only to the extent of the limits of such insurance policy.


OCGA § 36-33-1 (a). See CSX Transp. v. City of Garden City, 277 Ga. 248, 249 (1)

(588 SE2d 688) (2003) (“In the context of tort liability, the legislature has authorized

a narrow waiver of a municipality’s sovereign immunity through the enactment of

OCGA § 36-33-1 (a)[.]”).

      In the motion seeking judgment on the pleadings, the City argued that the

policy at issue, which was attached to the answer, did not provide coverage for

Summerour’s claims. In particular, the City cited the policy language:

      For any amount for which the insured would not be liable under
      applicable governmental or sovereign immunity but for the existence of
      this policy; and the issuance of this insurance shall not be deemed a

                                           5
      waiver of any statutory immunities by or on behalf of any insured, nor
      of any statutory limits on the monetary amount of liability applicable to
      any insured were this policy not in effect; and as respects to any “claim”,
      we expressly reserve any and all rights to deny liability by reason of
      such immunity, and to assert the limitations as to the amount of liability
      as might be provided by law.


(Emphasis added in Defendants’ appellate brief.) In support of such argument, the

City relied on principles underlying cases such as Dugger v. Sprouse, 257 Ga. 778,

779 (364 SE2d 275) (1988) (“[W]here the plain terms of the policy provide that there

is no coverage for the particular claim, the policy does not create a waiver of

sovereign immunity as to that claim.”), and Gatto v. City of Stateboro, 353 Ga. App.

178, 183-184 (2) (834 SE2d 623) (2019) (finding no waiver of sovereign immunity

where the city’s insurance policy included language: “We have no duty to pay

damages on your behalf under this policy unless the defenses of sovereign and

governmental immunity are inapplicable to you. . . . This policy and any coverages

associated therewith does not constitute, nor reflect an intent by you, to waive or

forego any defenses of sovereign and governmental immunity available to any

Insured, whether based upon statute(s), common law or otherwise, including Georgia

Code Section 36-33-1, or any amendments”), affirmed on other grounds, 312 Ga. 164


                                          6
(860 SE2d 713) (2021) (addressing whether the city’s conduct fell within a so-called

“nuisance exception” to sovereign immunity).

      Without elaboration, the trial court concluded in its order that “the language in

the City’s of Monroe’s Insurance Plan makes clear that Sovereign Immunity is not

waived[.]” Summerour contests that ruling on two grounds.

      (a) First, Summerour challenges the ruling on procedural grounds. She

contends that it was improper for the trial court to decide the issue – whether the

insurance policy waived the City’s sovereign immunity – on motion for judgment on

the pleadings. Summerour argues that the insurance policy constitutes materials

outside the “four corners of the Complaint,” and that the trial court’s consideration

of the policy thus required the court to first convert the Defendants’ motion into one

for summary judgment and then allow her time to conduct discovery so as to fully

develop the record. See generally OCGA § 9-11-12 (c).

      This challenge is unavailing, given the stance taken by Summerour in the trial

court. At the motion hearing, when focusing on whether the City’s sovereign

immunity was waived by its purchase of insurance, Summerour’s counsel stated to

the trial court, “[Y]ou can consider the insurance policy and whether that policy

waives the City’s sovereign immunity.” Counsel acknowledged that this Court’s

                                          7
decision in Gatto, 353 Ga. App. 178, was adverse to Summerour and that the trial

court was bound by that decision, but pointed out that when the Supreme Court of

Georgia granted certiorari in that case, that Court did not address the insurance

question. Given that procedural background, Summerour’s counsel posed to the trial

court, “[M]y suggestion would be that you grant summary judgment on the sovereign

immunity issue only, and the reason I say that is because under 9-11-56 any grant of

summary judgment is directly appealable[.] . . . Let it go on up on that issue on a

direct appeal, and that appeal would not stop the rest of the case[.]” As counsel

recapped later at the hearing, he was thus asking the trial court for a ruling “[s]olely

on the insurance waiver issue.” Seeking clarification, the trial court posed, “[S]o you

are saying, well, for that I wouldn’t need any discovery purposes.” Counsel affirmed,

      That’s correct, and the reason is that the only relevant evidence on that
      issue is the policy itself, because we did plead in our complaint that the
      policy waives sovereign immunity. . . . So if you approach it that way,
      . . . there is no additional discovery needed to determine whether the
      language of this insurance policy waives immunity as a matter of law or
      not. The policy is all you need for that.


      Pretermitting the viability of Summerour’s underlying premise (that the

insurance policy constituted materials outside the “four corners of the Complaint” and


                                           8
that consideration thereof was thus impermissible for purposes of a motion for

judgment on the pleadings),3 we conclude that the procedural challenge now

advanced by Summerour was affirmatively waived. See Sims v. First Acceptance Ins.

Co. of Ga., 322 Ga. App. 361, 364 (3) (a) (745 SE2d 306) (2013) (rejecting

appellant’s contention that the trial court erred by converting the motion for judgment

on the pleadings to a motion for summary judgment without giving requisite notice,

where “[appellant] acquiesced in the trial court’s consideration of evidence in support

of the motion for judgment on the pleadings, and, in effect, requested that the motion

be converted into one for summary judgment by . . . urging the trial court to consider

this evidence”) (citation and punctuation omitted); see also Hammond v. Hammond,

290 Ga. 518, 519 (1) (722 SE2d 729) (2012) (“[A] party will not be heard to complain

of error induced by [her] own conduct, nor of error expressly invited during the

course of trial.”); Alexandrov v. Alexandrov, 289 Ga. 126, 127 (2) (709 SE2d 778)

(2011) (expounding that a party cannot ignore at the trial court level that which he or

      3
         However, see, e.g., Sharma v. City of Alpharetta, 361 Ga. App. 692, 695-697
(865 SE2d 287) (2021) (upholding the dismissal of the complaint against a city,
where the city’s purchase of an insurance policy did not amount to a waiver of
sovereign immunity); McCobb v. Clayton County, 309 Ga. App. 217, 218 (1) (a) (710
SE2d 207) (2011) (reaching the substantive merits of a judgment on the pleadings
premised on an insurance policy, where it was “undisputed that the county purchased
liability insurance, and the policy is in the record”).

                                          9
she thinks to be error, take a chance on a favorable outcome, and complain later);

Williamson v. Strickland & Smith, 296 Ga. App. 1, 4 (1) (673 SE2d 858) (2009) (“[A]

party will not be heard to complain of error induced by his own conduct, nor to

complain of errors expressly invited by him.”) (citation and punctuation omitted).

      (b) Summerour challenges the trial court’s ruling on the substantive ground that

the policy language relied upon purports to provide no coverage for anything that

otherwise would be shielded by sovereign immunity, and thus amounts to

impermissible “illusory language that circumvents the Legislature’s waiver of

sovereign immunity.”4

      As Summerour’s counsel acknowledged when arguing this ground below, the

issue is controlled adversely to Summerour by our decision in Gatto, 353 Ga. App.

at 184 (2) (rejecting argument that “the language of the policy effectively usurps the

General Assembly’s legislative waiver, and allows the City to contract around the

waiver”). And since that hearing, our Supreme Court has expressly approved our


      4
        Notably, Summerour has made no assertion that the language of the policy
provides coverage for any tort alleged in the complaint; nor has she asserted that the
cited policy language is ambiguous. See generally Hurst v. Grange Mut. Cas. Co.,
266 Ga. 712, 716 (4) (470 SE2d 659) (1996) (“Insurance in Georgia is a matter of
contract and the parties to the contract of insurance are bound by its plain and
unambiguous terms.”).

                                         10
Gatto decision. See Atlantic Specialty Ins. Co. v. City of College Park, __ Ga. __, ___

(4) (__ SE2d__) (2022 Ga. LEXIS 22) (2022 WL 451879) (Case S21G0482, decided

February 15, 2022). Thus, Summerour’s substantive challenge lacks merit. See Gatto,

353 Ga. App. at 184 (2) (upholding grant of summary judgment to the municipality

“because the insurance policy does not cover [the plaintiff’s] claims here, [and thus]

there is no legislative waiver of sovereign immunity”), cited with approval in Atlantic

Specialty Ins. Co., __ Ga. at __ (4). See also Sharma v. City of Alpharetta, 361 Ga.

App. 692, 694 (865 SE2d 287) (2021) (explaining that in determining whether an

insurance policy waives sovereign immunity pursuant to OCGA § 36-33-1 (a),

“[c]ourts are to specifically analyze the language of an insurance policy at issue to

determine whether it actually provides coverage for a plaintiff’s claims for damages”)

(citation and punctuation omitted).

      2. Official immunity. “The doctrine of official immunity, developed primarily

in Georgia through case law, provides that while a public officer or employee may be

personally liable for his negligent ministerial acts, he may not be held liable for his

discretionary acts unless such acts are wilful, wanton, or outside the scope of his

authority.” (Citation and punctuation omitted.) Owens v. City of Greenville, 290 Ga.

557, 560-561 (3) (b) (722 SE2d 755) (2012).

                                          11
      In pursuing judgment on the pleadings, Harrison claimed entitlement to official

immunity, relying on Kidd v. Coates, 271 Ga. 33, 34 (518 SE2d 124) (1999), for the

principle that “an injurious work-related act committed by an officer, but justified by

self-defense, comes within the scope of official immunity.” Additionally, Harrison

relied on McNeil v. Parker, 169 Ga. App. 756, 756 (315 SE2d 270) (1984), for the

principle that “[OCGA § 16-3-21 (a)] supplies the basis of justification that a person

who has committed a battery may assert as a defense in a civil suit over the battery.”

OCGA § 16-3-21 (a) provides,

      A person is justified in threatening or using force against another when
      and to the extent that he or she reasonably believes that such threat or
      force is necessary to defend himself or herself or a third person against
      such other’s imminent use of unlawful force; however, except as
      provided in Code Section 16-3-23,[5] a person is justified in using force
      which is intended or likely to cause death or great bodily harm only if
      he or she reasonably believes that such force is necessary to prevent
      death or great bodily injury to himself or herself or a third person or to
      prevent the commission of a forcible felony.




      5
          OCGA § 16-3-23 (pertaining to the use of force in defense of habitation).

                                          12
As McNeil further explained, “[s]uch questions of reasonable belief, necessary or

unnecessary force, initial aggression, and retreat are ordinarily issues of fact reserved

for jury resolution.” McNeil, 169 Ga. App. at 756-757.

      In the motion, Harrison contended that the recording at issue established that

he reasonably believed that the fake gun was real, that he reasonably perceived

imminent use of unlawful force, that he acted in a manner that was necessary to

defend himself and third persons, that his deployment of lethal force was thus

justified, that he was entitled to official immunity, and that Summerour’s claims

against him failed as a matter of law. At the hearing on the motion, defense counsel

pressed that the recording established that the officer was entitled to official

immunity. Defense counsel acknowledged that “the plaintiff wants to move forward

with discovery,” but expressed, “I can’t see how any discovery will serve to overcome

the video.” Counsel asserted that “when considering this video it’s very clear. He acts

in self-defense.” Counsel thus requested the court to “make that determination based

on the video evidence.” See generally Spann v. Davis, 312 Ga. 843, 847 (1) (866

SE2d 371) (2021) (“[A]s is generally the case for those asserting an affirmative

defense, a party seeking protection from suit on the basis of immunity bears the

burden of establishing that he or she is entitled to that protection.”). And as noted

                                           13
above, the trial court ruled that Harrison was entitled to official immunity, revealing

in its order that such ruling was based upon the court’s viewing of the recording.

      On appeal, Summerour contends that the grant of judgment on the pleadings

was impermissibly based on factual determinations that the trial court derived from

the recording, which recording Summerour maintains is properly construed as a

matter outside the pleadings. Summerour argues that when the court discerned facts

from such recording, the court converted the Defendants’ motion into one for

summary judgment. Summerour asserts that the court’s ruling was therefore

erroneous, as made without providing her requisite notice and a reasonable

opportunity to present evidence in opposition. We agree.

      OCGA § 9-11-12 (c), which authorizes a judgment on the pleadings and which

further contains a clause for converting the underlying motion into one for summary

judgment, states,

      After the pleadings are closed but within such time as not to delay the
      trial, any party may move for judgment on the pleadings. If, on a motion
      for judgment on the pleadings, matters outside the pleadings are
      presented to and not excluded by the court, the motion shall be treated
      as one for summary judgment and disposed of as provided in Code
      Section 9-11-56, and all parties shall be given reasonable opportunity to



                                          14
      present all material made pertinent to such a motion by Code Section
      9-11-56.


      The Defendants counter that the recording was not outside the pleadings,

pointing out that they specifically attached the recording to their answer. See Capital

Floors v. Furman, 351 Ga. App. 589, 594 (2), n.4 (831 SE2d 522) (2019) (noting that

“pleadings” includes a complaint and an answer, and citing OCGA § 9-11-7 (a)). We

are careful, however, not to elevate form over substance – by accepting a defendant’s

exhibit as not “outside the pleadings” merely because it was attached to the answer.

Otherwise, the conversion clause of OCGA § 9-11-12 (c) would be too easily

circumvented at the pleadings stage.

             [Where, as here,] the parties moving for judgment on the
      pleadings do not introduce affidavits, depositions, or interrogatories in
      support of their motion [for judgment on the pleadings], such motion is
      the equivalent of a motion to dismiss the complaint for failure to state
      a claim upon which relief can be granted. The motion to dismiss should
      not be granted unless the averments in the complaint disclose with
      certainty that the plaintiffs would not be entitled to relief under any state
      of facts which could be proved in support of their claim.


(Citation and punctuation omitted.) Southwest Health & Wellness v. Work, 282 Ga.

App. 619, 623 (2) (639 SE2d 570) (2006).


                                           15
      We are mindful that in Murrey v. Specialty Underwriters, 233 Ga. 804 (213

SE2d 668) (1975), our Supreme Court explained that some “affirmative defenses may

properly be raised by a motion to dismiss if the facts are admitted or are not

controverted or are completely disclosed on the face of the pleadings and nothing

further can be developed by a trial of the issue.” (Emphasis supplied.) Id. at 807-808,

cited in Spann, 312 Ga. at 846 (1). But here, Summerour vehemently contested the

Defendants’ claim that the recording constituted the sole and complete evidence of

the police encounter, which thus extinguished any basis for discovery. And it cannot

fairly be concluded at this early stage of the litigation that nothing further can be

developed on the issue whether Harrison is entitled to official immunity as asserted.

See Austin v. Clark, 294 Ga. 773, 775 (755 SE2d 796) (2014) (reversing dismissal of

complaint that was based on official immunity grounds, because “discovery . . . has

been extremely limited” and because “it cannot be said that the allegations of the

complaint disclose with certainty that [the plaintiff] would not be entitled to relief

under any state of provable facts asserted in support”; positing that “there

conceivably could be evidence of some explicit detailed laundry list of discrete tasks

each individual defendant was required to perform”; instructing that “[a]t this stage

in the litigation, it does not matter that the existence of such a laundry list is

                                          16
unlikely”; and that it “does not matter that [the plaintiff] has pointed to no specific

and clear procedures or methods for dealing with the purported hazard” because

“[t]his is factual evidence which may or may not be developed during discovery and

can be considered on a subsequent motion for summary judgment”) (emphasis in

original); see also Collins v. Athens Orthopedic Clinic, P.A., 307 Ga. 555, 560 (2) (a)

(837 SE2d 310) (2019) (reiterating that “[i]n deciding . . . a motion [to dismiss], any

doubts regarding the complaint must be construed in favor of the plaintiff”).

      At the hearing on the Defendants’ motion, Summerour’s counsel argued that

consideration of the recording for purposes urged by the Defendants “converts [the

Defendants’ motion] into a motion for summary judgment, which in our view can’t

be decided based on one piece of evidence considered in isolation without giving

both sides an opportunity” to conduct discovery, to challenge the Defendants’

evidence, to discover additional evidence, and to give the trial court a complete

record on which to rule. After confirming with Summerour’s counsel that the news

media may have gained access to some portion of the recording, the trial judge

revealed, “I have already seen the whole film up to the actual shooting itself . . . . I

don’t know what the plaintiffs would be arguing as to why this would not be a

justified shooting from what I have already observed just on this video.” Plaintiffs’

                                          17
counsel responded, “We have different interpretations of the same video,” while

maintaining that the recording is not properly a part of the pleadings and that

consideration thereof for purposes of a motion for judgment on the pleadings was

impermissible. When pressed to finish his argument, Summerour’s counsel described

an expert they had retained to examine the recording – the expert had been involved

in law enforcement for decades; the expert had conducted officer training; and the

expert was knowledgeable about firearms and the extent to which a gun could be

recognized as real or fake. Summerour’s counsel went on to outline that discovery

would be used, among other things, to ascertain officer training with respect to de-

escalation techniques and dealing with individuals known to have mental illnesses

and/or who are non-compliant – i.e., whether to “approach [a pedestrian who is

holding a gun] and cover . . . crouch behind your car window” or whether to “walk

up and try to shake the guy’s hand and then shoot him. We don’t even know if [the

officer] shot him on purpose. For all we know it was an accidental shooting. . . . We

haven’t had a chance to ask the [defendant officer] his view of what happened. All

we know is what a video of another officer, who didn’t see the need to shoot, saw.”

Accordingly, as Summerour’s summarizes in her appellate brief, she (through her

counsel) never “consent[ed] to the consideration of a video from the standpoint of one

                                         18
officer – who himself did not see the need to use deadly force – to the exclusion of

all other evidence.” Thus, while mindful of Murray, 233 Ga. at 807-808, we conclude

that it did not authorize consideration of the recording at issue here on motion for

judgment on the pleadings.

      The Defendants contend that OCGA § 9-11-10 (c) should extend to the

recording in this case. That Code provision states, “A copy of any written instrument

which is an exhibit to a pleading is a part thereof for all purposes.” The Defendants

have made no showing that the recording constituted a “written instrument” that is

properly “incorporated into the pleadings [and] considered when deciding a motion

to dismiss for failure to state a claim without converting the motion into one for

summary judgment.” Stendahl v. Cobb County, 284 Ga. 525, 526 (1), n. 2 (668 SE2d

723) (2008). The Defendants assert that under Trop, Inc. v. City of Brookhaven, 296

Ga. 85 (764 SE2d 398) (2014), “there can be no doubt that [the] trial court was

permitted to consider the videotape footage . . . attached to Defendants’ answer.” But

their reliance on Trop, Inc. is misplaced because the exhibits there are inapposite to

the recording as proffered here. In Trop, Inc., a city located in DeKalb County was

sued by operators of an adult entertainment club. Id. at 86. The operators claimed that

the city’s newly-enacted sexually-oriented business Code that restricted alcohol

                                          19
consumption and other activities inside the club was unconstitutional, and further that

their business was exempt from the Code based on their agreement with the county.

Id. Affirming the grant of judgment on the pleadings to the defendant-city, the

Supreme Court rejected the operators’ contention that the trial court’s consideration

of exhibits attached to the city’s answer converted the underlying motion into one for

summary judgment. Id. at 89 (2). Pertinent here, the Supreme Court specifically

identified “[t]he items considered by the trial court, namely the sexually-oriented

business Code and amendment, the Alcohol Code and amendment, the Zoning Code,

the City’s charter, and DeKalb County’s enabling legislation.” Id.

      Given the foregoing, we conclude that the Defendants’ recording amounted to

evidentiary material that the trial court was not authorized to consider without first

converting the Defendants’ motion to one for summary judgment, giving full and fair

notice thereof, and complying with its procedural requirements.6 As detailed above,

      6
           See generally BAC Home Loans Servicing v. Wedereit, 297 Ga. 313, 314 (773
SE2d 711) (2015) (“[T]he sua sponte grant of summary judgment must be proper in
all . . . respects, which means that in addition to ensuring the record supports such a
judgment, the trial court must ensure that the party against whom summary judgment
is rendered is given full and fair notice and opportunity to respond prior to entry of
summary judgment.”) (citation and punctuation omitted). Accord Aimee Brown,
Comment, Pleading in Technicolor: When Can Litigants Incorporate Audiovisual
Works Into Their Complaints?, 80 U. Chi. L. Rev. 1269, 1282 (III) (2013) (arguing
that “when audiovisual works evidence legal rights or duties, they should be

                                          20
Summerour (through counsel) hotly disputed the Defendants’ proffer of the recording

as the sole and complete evidence of her claims’ viability. And given the record

before us,7 we conclude that the trial court’s judgment on the pleadings, as it

pertained to Harrison, was erroneous and is thus vacated; we remand this case for

proceedings not inconsistent with this opinion. See Islam v. Wells Fargo Bank, N.A.,

327 Ga. App. 197, 201 (1) (757 SE2d 663) (2014) (explaining that where the trial

court improperly considered documents outside the pleadings, as well as arguments

that attacked the credibility of the plaintiff’s allegation and disputed the factual basis

for such allegations, the trial court converted the motion to dismiss into a motion for




considered written instruments for purposes of [Federal Rule of Civil Procedure 10
(c)]. Thus, whether an audiovisual work may be attached to a pleading depends on
whether it evidences legal rights or merely has evidentiary value. If it is the former,
then the work may be attached, whereas if it is the latter, attachment should not be
permissible.”); 5C Charles A. Wright et al., Fed. Prac. & Proc. Civ. § 1371,
Conversion of Rule 12 (c) Motion into Summary Judgment Motion (discussing the
consideration of exhibits attached to the answer but neither referenced in nor attached
to the complaint).
      7
        See Norman v. Xytex Corp., 310 Ga. 127, 138 (2) (e) (848 SE2d 835) (2020)
(reciting that “[a] complaint need only give fair notice of the claim,” and noting
further that “[u]nder this ‘notice’ theory of pleading, it is immaterial whether a
pleading states conclusions or facts as long as fair notice is given, and the statement
of claim is short and plain”) (citation and punctuation omitted).

                                           21
summary judgment without complying with the procedural requirements for

considering a summary judgment motion).

      3. We note that the Defendants seek affirmance on other grounds. They assert

that Summerour’s claims are barred by estoppel principles. However, the trial court

did not base its conclusions thereon, so we do not address that issue now. The

Defendants also recite that “a defendant asserting an immunity defense may move to

dismiss for lack of subject matter jurisdiction under OCGA § 9-11-12 (b) (1).”8

Again, the trial court did not base its conclusions thereon, so we do not address that

issue now. The Defendants sought judgment on the pleadings with express reliance

upon OCGA § 9-11-12 (c). And as confirmed by the face of the order challenged in

this appeal, the trial court “GRANT[ED] the Defendants’ Motion for Judgment on the

Pleadings,” citing OCGA § 9-11-12 (c), noting law pertaining to that provision’s

conversion clause, and revealing that it had “considered [the recording] as part of the

pleadings.” Given the foregoing, we do not reach the extent to which OCGA § 9-11-


      8
         See generally Rivera v. Washington, 298 Ga. 770, 778 (784 SE2d 775) (2016)
(“[A] defendant asserting an immunity defense may move to dismiss for lack of
subject matter jurisdiction under OCGA § 9-11-12 (b) (1), on consideration of which,
the trial court may hear evidence and make relevant factual findings to decide the
threshold issue.”).


                                          22
12 (b) (1) provides a means for foreclosing a non-movant’s opportunity for discovery.

See generally City of Gainesville v. Dodd, 275 Ga. 834, 838-839 (573 SE2d 369)

(2002) (holding that appellate courts retain discretion in determining whether to apply

the right-for-any-reason rule and consider alternative legal theories not addressed by

the trial court, or to vacate order and remand for the trial court to consider alternative

legal theories in the first instance).

       Judgment affirmed in part and vacated in part, and case remanded. Gobeil and

Markle, JJ., concur.




                                           23